The opinion of the court was delivered by
Garrison, J.
The plaintiff sued in the District Court for damages for a breach of a guaranty and was nonsuited on his state of demand on the ground that his action, having been brought more than six years from the date of the contract sued upon, was barred, by the statute of limitations. The precipe question is, When does the statute of limitations begin to run on a contract made by the vendor of real estate to hold himself “responsible for any structural defect that may be manifested within a reasonable time after the signing of this agreement ?”
*444Counsel for both parties are agreed that the statute begins to run immediately upon the accrual of the action. But as to the time when the action accrues they disagree. Counsel for the plaintiff contends that the action accrues when tire defect “is manifested.-” Counsel for the defendant and appellee insists that the action accrues as soon as a defect exists, without regal’d to its manifestation.
We think that the contention of the plaintiff is tire correct one. The language of the contract takes it out of that class of cases in which the statute runs from tire date of the contract, the cause of action having then accrued, although not manifest to the senses or known to exist. Here the contract contemplated that at a period future to its date something might make itself manifest that was not so at the time of the signing of the agreement, and it was against this future some-tiring. that the guarantor expressly warranted. This completely negatives the notion that the parties were dealing only with existing unmanifested defects. Some of the defects enumerated in the state of demand were or may have been of this nature, e. g., the spreading of the trimmer beam, the falling of the floor of the hearth and the settling of the bathroom. At what period after the signing of the contract these defects became manifest, is not in the case, since the nonsuit was on the pleadings and there is no presumption against the plaintiff. This is a matter of fact that calls for testimony, and whether such time was a reasonable time presents a question for a jury or for the court sitting as such. It was error to nonsuit on tire pleadings.
The judgment is reversed.